Name: COMMISSION REGULATION (EC) No 335/97 of 25 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 56/6 fENI Official Journal of the European Communities 26 . 2. 97 COMMISSION REGULATION (EC) No 335/97 of 25 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy f), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 26 February 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 325, 14. 12 . 1996, p. 5 . (-1 ) OJ No L 387, 31 . 12. 1992, p. 1 . b) OJ No L 22, 31 . 1 . 1995, p. 1 . 26. 2. 97 I EN Official Journal of the European Communities No L 56/7 ANNEX to the Commission Regulation of 25 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 052 54,1 204 51,8 212 113,8 624 236,1 999 114,0 0707 00 10 052 94,2 068 81,0 624 203,7 999 126,3 0709 10 10 220 192,0 999 192,0 0709 90 73 052 129,6 204 94,4 999 112,0 0805 10 01 , 0805 10 05, 0805 10 09 052 49,1 204 39,5 212 48,3 220 28,7 448 24,1 600 55,8 624 54,0 999 42,8 0805 20 1 1 204 74,2 999 74,2 0805 20 13, 0805 20 15, 0805 20 17, 0805 20 19 052 47,1 204 69,6 400 82,3 464 113,5 600 91,8 624 75,2 999 79,9 0805 30 20 052 62,6 400 72,0 600 75,7 999 70,1 0808 10 51 , 0808 10 53, 0808 10 59 060 59,2 400 95,5 404 89,5 508 87,8 512 86,5 528 94,5 999 85,5 0808 20 31 039 106,6 388 77,2 400 102,4 512 58,0 528 67,2 999 82,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin'.